Title: Madame de Staël Holstein to Thomas Jefferson, 6 January 1816
From: Staël Holstein, Anne Louise Germaine Necker, baronne de
To: Jefferson, Thomas


          
            
              My dear Sir.
               pise ce 6 janvier 1816.
            
            je n’exagererai point mes Sentiments pour vous quand je vous dirai que la lettre que vous avez bien voulu m’adresser en suède est Serrèe dans une caisse de fer où le testament de mon père est renfermé—je la relirai Souvent cette belle prophètie de la chute de bonaparte par l’esprit de liberté—dans m  ce moment où notre Europe n’éntend plus rien qui ressemble à ce language. le plus grand mal qu’ait fait bonaparte au monde c’est d’avoir confondu la tyrannie avec la liberté de telle manière qu’on le prètend libèral en rètablissant le vieux despotisme—j’ai de la peine à croire à Sa durèe cependant mais comme j’avais dix neuf ans il y a 26 ans en 1789 je commence à craindre de ne pas vivre assez pour voir la Statue de mon père à l’hòtel de ville—elle ne peut y étre placèe que le jour où un vèritable gouvernement représentatif sera reconnu comme l’ègide et la gloire de la france—on fait renaitre de touts parts des superstitions aux quelles personne ne croit plus—ainsi don pèdro  Roi de portugal faisait dèterrer inès de Castro pour la couronner après Sa mort—je ne Sais Si les  journaux vous ont dit que j’avéz soutenu contre un bien noble adversaire le duc de wellington la cause de votre amèrique—Si vous parvenez à dètruire l’esclavage dans le midi il y aurait au moins dans le monde un gouvernement aussi parfait que la raison humaine peut le concevoir—je suis en italie où votre lettre du mois de juillet m’est parvenue j’ai fui la france au moment où bonaparte y a dèbarqué rien ne m’aurait fait pactiser avec lui! je n’ai pu me rèsoudre encore à retourner en france tant que les ètrangers en Sont les maitres—cependant c’est à paris chez Mr de lessert que je vous prie de m’adresser une lettre Si vous m’en trouvez encore digne—j’ai été hier à livourne vous Saluer à travers la mer il me Semblait que je pouvais vous entendre à travers les flots—mon fils a toujours le projet d’aller vous voir c’est un pèlerinage vers la raison et la liberté qu’il veut faire et vous aurez Ses premiers voeux—il est le digne petit fils de mr necker ma fille lui et moi nous l’avons tous pour notre Saint Sur la terre—je vais marier ma fille qui à 18 ans avec le duc de broglie c’est un pair de france d’autrefois et de maintenant petit fils du marèchal et de plus un ami de mr de la fayette et cela dit tout en fait d’opinions politiques—
            notre famille est encore une petite isle intellectuelle où franklin, washington et jefferson Sont rèvèrès comme dans leur patrie—
            
              daignez agréer tous les respects de mon coeur et  que mes lumières, Si vous m’en croyez, vous rèpondent de mon attachement pour vous.
              Necker de Staël h—
            
          
          
            soyez assez bon pour me donner des nouvelles du midi de l’amèrique je souhaite bien leur indèpendance—
          
         
          Editors’ Translation
          
            
              
                My dear Sir.
                 Pisa 6 January 1816.
              
              I will not be exaggerating my feelings toward you when I tell you that the letter you were so kind as to send me in Sweden is put away in an iron box with my father’s will—I will often reread this beautiful prophecy of Bonaparte’s defeat by the spirit of liberty—at a time when our Europe no longer hears  anything that resembles this discourse. The greatest evil Bonaparte did to the world was to have so confused tyranny with liberty that he is considered liberal for having reestablished the former despotism—I have a hard time believing that it will last, but as I was nineteen  in 1789, twenty-six years ago, I am starting to fear that I will not live long enough to see the statue of my father at the Hôtel de Ville—It cannot be placed there until the day that a truly representative government is recognized as the aegis and glory of France—Superstitions in which people no longer believe have been revived everywhere—thus as Peter I, the king of Portugal, had Inês de Castro exhumed in order to crown her after her death—I do not know if the newspapers have informed you that I supported the American cause against a truly noble adversary, the  Duke of Wellington—If you succeed in destroying slavery in the South at least one government in the world will be as perfect as can be conceived by human reason—I am in Italy where your letter of the month of July came to me. I fled France at the moment Bonaparte disembarked there. Nothing could convince me to make a pact with him! I could not persuade myself to return to France as long as foreigners are masters of it—However,  I am asking you to send me a letter via Mr. Delessert in Paris if you still deem me worthy of it—Yesterday I was in Leghorn to salute you from across the sea. It seemed to me that I could hear you across the waves—My son still intends to go and see you; he wants to make a pilgrimage toward reason and freedom, and you will have his first wishes—He is the worthy grandson of Mr. Necker; to my daughter, son, and myself, he is our earthly saint—I am going to marry my 18-year-old daughter  to the duc de Broglie. He is a former and current peer of France, the grandson of the marshal, and moreover a friend of Mr. de Lafayette, and this speaks volumes about his political opinions—
              Our family is still a small intellectual island where Franklin, Washington, and Jefferson are as revered as they are in their own country—
              
                Please accept all the respects of  my heart, and may my wisdom, if you believe in it, vouch for my attachment to you.
                Necker de Staël h—
              
            
            
              Be good enough to give me some news from South America. I really desire its independence—
            
          
        